DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MAURICE JACKSON,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-2802

                              [June 17, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Marina Garcia-Wood,
Judge; L.T. Case No. 02-15460CF10C.

  Maurice Jackson, Arcadia, pro se.

  No appearance filed for appellee.

PER CURIAM.

  Affirmed.

GERBER, CONNER and ARTAU, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.